Citation Nr: 0002936	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  95-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Entitlement to an increased rating for residuals of a 
right wrist injury (major), currently evaluated as 30 percent 
disabling.

2.  Dissatisfaction with the initial 10 percent rating 
assigned following a grant of service connection for 
tendonitis of the right elbow secondary to the service-
connected right wrist injury.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1962 to November 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1994 rating decision by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA) which confirmed and continued the veteran's 30 
percent rating for his residuals of a right (major) wrist 
injury, and which granted entitlement to service connection 
for right (major) elbow tendonitis with a 10 percent 
evaluation assigned to that disability.  The veteran timely 
appealed that decision and testified before a hearing officer 
at the RO in September 1995.

In April 1997, the Board remanded the case back to the RO for 
a subsequent VA examination to determine the current nature 
and extent of the veteran's service-connected disabilities.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The residuals of a fracture of the right wrist are 
manifested by post-traumatic arthritis, and marked pain which 
is severely aggravated with dampness and rain;  Wrist flexion 
on the right is 50 degrees and extension is 40 degrees.  The 
veteran experiences weakened movement and excess fatigability 
with strenuous and prolonged activity involving the right 
wrist.  There is no nonunion, malunion, fixed pronation or 
supination, ankylosis or bony fusion of the right wrist.

3.  The veteran's service-connected right elbow tendonitis is 
productive of normal flexion and extension, supination 
diminished by 10 degrees, and pronation possible to 50 
degrees only.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a right wrist (major) injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.31, 4.40, 4.45. 4.59 and 4.71a, Codes 
5010, 5212, 5213, 5214, 5215 (1999).

2.  The criteria for a schedular rating of 20 percent for the 
veteran's service-connected tendonitis of the right elbow but 
not more, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.7, 4.40, 4.45, 4.59, and 4.71a, Codes 5024-
5206, 5207, 5208, 5213 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims as to these issues are well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The rating schedule 
provides that when an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45.  Under 38 
C.F.R. § 4.40, functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).


Right Wrist

At the outset, the Board notes that where entitlement to 
compensation has already been established and increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  Further, although a review 
of the recorded history of a disability should be conducted 
in order to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus primarily on 
the most recent medical findings regarding the current level 
of the veteran's service-connected disability.

Historically, the Board notes that the veteran suffered a 
crush-type injury during service and submitted a claim for 
service connection upon separation from service in November 
1968.  The veteran was originally granted service connection 
for residuals of a right wrist injury, with a 10 percent 
evaluation assigned in May 1969.  In October 1969, the RO 
increased the veteran's evaluation for his service-connected 
right wrist disability to 20 percent effective from the date 
of service connection.  Thereafter, in February 1974, the RO 
again increased the veteran's evaluation for his service-
connected right wrist disability to 30 percent, effective 
from the date of his May 1973 increased rating claim. 

In November 1993, the veteran submitted a claim for a rating 
in excess of 30 percent for his service-connected residuals 
of a right wrist injury. The Board notes that the 30 percent 
evaluation for the veteran's service connected right wrist 
disorder has been in effect for more than 20 years and is 
therefore protected.  See 38 U.S.C.A. § 110 (West 1991); 38 
C.F.R. § 3.951(b) (1999).

The veteran was afforded VA examinations in September 1994, 
October 1995 and October 1996 to determine the severity of 
the veteran's service-connected residuals of a right wrist 
injury.  Objective medical findings from the September 1994 
examination show marked degree of loss of range of motion of 
the right wrist.  Flexion was limited to 45 degrees and 
extension was limited to 35 degrees.  Radial and ulnar 
deviation were essentially normal.  The veteran's entire 
right hand appeared swollen and hand grasp strength was fair.

Objective evidence from the veteran's October 1995 
examination revealed essentially fairly normal right wrist in 
conformity, comparable to the left.  On the right, palmar 
flexion was 40 degrees, compared to 45 degrees on the left, 
and dorsiflexion/extension was 44 degrees, compared to 60 
degrees on the left.  Diagnosis was status-post right wrist 
injury, partial resection of the distal ulna, subsequent 
radial syloidectomy, subsequent development of radial carpal 
degenerative changes.

Objective medical evidence from the October 1996 VA 
examination indicated flexion of the right wrist was limited 
to 45 degrees and extension was limited to 35 degrees.  Ulnar 
deviation was limited to 40 degrees and radial deviation was 
limited to 15 degrees.  The veteran had excellent hand grasp 
strength.  Impression was residuals of non-union fracture of 
the right ulnar styloid.

In April 1997, the Board remanded the case back to the RO for 
further development.  Specifically, the Board found that none 
of the three latest VA examinations (September 1994, October 
1995, and October 1996) reflected clinical findings 
responsive to the RO's request for specific criteria as set 
forth in DeLuca.  As such, the Board determined that another, 
more comprehensive examination was necessary to adequately 
assess the severity of the veteran's service-connected 
disabilities.

A review of the medical evidence added since the Board's 
April 1997 remand indicates that the veteran was afforded VA 
examinations in September 1997 and August 1998.  Subjective 
complaints at the September 1997 examination included pain, 
with aching in the right wrist during changes in the whether.  
The veteran also reported occasional swelling of the right 
wrist.  Upon physical examination of the upper extremities, 
no deficits were noted.  Wrist flexion and extension on the 
right were 35 degrees.  Ulnar deviation was 20 degrees.  X-
rays of the right wrist revealed sclerosis and degenerative 
joint disease in the radial-ulnar articulation distally.  
There were very mild changes in the radial-carpal 
articulation.  The remainder of the wrist and hand were 
within normal limits.  Impression was status post dislocation 
of the distal end of the right ulna; status post surgical 
reduction in length of the distal ulna by resection of a bone 
collar distally; bone grafting of the right distal ulna with 
resection of the radial styloid; post-traumatic arthritis of 
the radial-ulnar articulation and the radial-carpal joint.  
The examiner further noted that the radial-carpal 
articulation had not shown any progressive deterioration, but 
the radial-ulnar articulation has, which was reflected in the 
increased loss of pronation in the right forearm.  There was 
weakened movement and excess fatigability with strenuous and 
prolonged activity involving the right hand, wrist and 
forearm.  There was no loss of coordination.

The veteran was afforded another VA examination in August 
1998.  At that time, the veteran complained of marked pain in 
his right wrist, with a decrease in strength of 50 percent.  
The veteran indicated that dampness and rain severely 
aggravate the pain in the wrist.  Upon physical examination, 
grossly, there were no external signs of upper extremity 
deficits.  Wrist flexion on the right was 50 degrees and 
extension was 40 degrees, compared to wrist flexion of 75 
degrees and extension of 75 degrees on the left.  Radial 
deviation on the right was 10 degrees, compared to 15 degrees 
on the left.  Ulnar deviation was normal bilaterally.  X-rays 
of the right wrist showed sclerosis and degenerative joint 
disease in the radioulnar articulation distally.  There were 
minimal changes in the radiocarpal articulation.  The 
remainder of the wrist was within normal limits.  The 
examiner's impression was status-post dislocation of the 
distal end of the right ulna; status-post surgical reduction 
of a bone collar distally; status-post bone grafting of the 
right distal ulna with resection of the radiostyloid; and 
post-traumatic arthritis of the radioulnar articulation and 
the radiocarpal joint.  The examiner noted that there was 
some mild increase in the arthritic changes affecting the 
radioulnar articulation.  There was weakened movement and 
excess fatigability with strenuous and prolonged activity 
involving the right wrist.  There was no loss of 
coordination.

Currently, the veteran contends that his service-connected 
right wrist disability is more disabling than represented by 
the assigned 30 percent rating.  The Board has considered all 
relevant diagnostic codes in the VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5212, 5214, 5215.  Diagnostic Code 5212 governing 
ratings for impairment of the radius.  Under Diagnostic Code 
5212, impairment of the radius, the major extremity, nonunion 
in the lower half, with false movement, a 40 percent 
evaluation will be assigned where there is loss of bone 
substance (1 inch or more) and more marked deformity. A 30 
percent evaluation will be assigned where there is no loss of 
bone substance or deformity.

Under Diagnostic code 5214, which provides ratings for 
ankylosis of the wrist, a 30 percent rating is warranted for 
favorable ankylosis of the major wrist in 20 degrees to 30 
degrees dorsiflexion.  A 40 percent rating is assigned where 
there is unfavorable ankylosis of the major wrist, unless the 
ankylosis is unfavorable in any degree of palmar flexion, or 
with ulnar or radial deviation, in which case a 50 percent 
evaluation would be warranted.  In addition, extremely 
unfavorable ankylosis will be rated as loss of use of hands 
under diagnostic code 5125.

In this case, the medical evidence shows that in September 
1997, right wrist flexion was 35 degrees, compared to wrist 
flexion of 50 degrees in August 1998.  In September 1997, 
right wrist extension was 35 degrees compared to right wrist 
extension of 40 degrees in August 1998.  Additionally, radial 
deviation of the right wrist was 20 degrees in September 
1997, compared to 10 degrees in August 1998.  Ulnar deviation 
on the right in September 1997 was 35 degrees, compared to 
normal ulnar deviation in August 1998.  The examiner in 
August 1998 noted some mild increase in the arthritic changes 
affecting the radioulnar articulation.  There was weakened 
movement and excess fatigability with strenuous and prolonged 
activity involving the right wrist, although no loss of 
coordination was noted.

The objective evidence does not therefore demonstrate 
findings which are suggestive of nonunion of the radius or 
the ulna, or ankylosis in the right upper extremity.  In 
addition the five examination reports of record indicate that 
the veteran's motion of the right wrist has varied slightly 
over the years, but was most limited at 35 degrees of 
extension (dorsiflexion) and 35 degrees of palmar flexion in 
September 1997.  Moreover, a 10 evaluation is the only rating 
provided for limitation of motion of the wrist under 
Diagnostic Code 5215, and the veteran already has assigned a 
30 percent evaluation for his service-connected right wrist 
disability.  In this regard, the 30 percent rating assigned 
has been in effect for over 20 years, and therefore is 
protected.  Finally, the veteran cannot receive a rating in 
excess of 30 percent based on arthritis of the wrist because 
the arthritis is rated based on the aforementioned limitation 
of motion of the wrist.

Likewise, the veteran cannot appropriately be rated under 
Diagnostic Code 5214, as the evidence has not objectively 
shown the right wrist to be ankylosed.  

In sum, the various VA examinations fail to show that the 
veteran meets the criteria for a rating in excess of 30 
percent for service-connected residuals of a right wrist 
injury.  In addition, the medical evidence does not establish 
that there is false movement or nonunion of the radius or 
ulna.  In addition, the medical evidence does not establish 
that the hand is fixed in supination or hyperpronation, or 
that the wrist is ankylosed in an unfavorable angle or 
degree.

The veteran's current rating of 30 percent does take into 
account the pain, and limitation of function in the right 
upper extremity.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  The Board has also considered these factors in 
determining whether he is entitled to a higher rating for 
this disability.  However, the evidence does not show that 
these factors would warrant a higher evaluation.

Accordingly, the Board concludes that the schedular criteria 
for a rating in excess of 30 percent for residuals of a right 
(major) wrist injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.31, 
4.40, 4.45. 4.59 and 4.71a, Codes 5010, 5212, 5213, 5214, 
5215 (1999).

The preponderance of the evidence is against the claim for an 
increased rating for residuals of a right (major) wrist 
injury.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Right Elbow

As a preliminary matter, the Board notes that this issue 
relates to the initial rating following separation from 
service, and accordingly is potentially subject to graded 
ratings.  See Fenderson v West, 12 Vet. App. 119 (1999).  
However, after review of this issue, the Board is of the 
opinion that such graded ratings are not appropriate in the 
veteran's case.

In an October 1994 rating decision, service connection was 
granted for right elbow tendonitis, secondary to the 
veteran's residuals of a right wrist injury, and was assigned 
a 10 percent evaluation, effective November 16, 1993.  The 
veteran appealed the initial 10 percent rating assigned 
following the grant of service connection.  

The veteran was afforded VA examinations in September 1994, 
October 1995 and October 1996 to determine the severity of 
the veteran's right elbow tendonitis.  Objective medical 
evidence from the September 1994 examination indicated normal 
range of motion in flexion of the right elbow, but the 
veteran was unable to extend past 15 degrees.  Pronation was 
limited to 45 degrees and supination was normal.  The veteran 
had an area of point tenderness over the lateral aspect of 
the right elbow.  The veteran was diagnosed with chronic 
tendonitis of the right elbow.

Objective evidence from the veteran's October 1995 
examination revealed a normal right elbow in appearance 
without obvious swelling or deformity.  The right elbow 
motion was from the 10 degree point to the 135 degree point, 
a 10 degree "flexion contracture" existed.  Right elbow 
pronation was 80 degrees with supination 90 degrees.  
Diagnosis was early minor degenerative changes of the right 
elbow.

Objective medical evidence from the October 1996 examination 
showed decreased range of motion of the right elbow.  The 
veteran was unable to fully extend at the right elbow.  Range 
of motion was normal in flexion but was limited to 10 degrees 
with extension.  Pronation and supination were normal.  The 
impression was right elbow tendonitis with inability to 
completely extend at the elbow.

The veteran was afforded a personal hearing at the RO in 
September 1995.  The veteran testified that he has limited 
motion of the right wrist and elbow.  The veteran testified 
that the pain and limitation of motion is becoming more 
severe with age.  The veteran contended that his employment 
is limited due to the pain and loss of motion of his right 
wrist and elbow.

In April 1997, the Board remanded the case back to the RO for 
further development.  Specifically, the Board found that none 
of the three latest VA examinations (September 1994, October 
1995, and October 1996) reflected clinical findings 
responsive to the RO's request for specific criteria as set 
forth in DeLuca.  As such, the Board determined that another, 
more comprehensive examination was necessary to adequately 
assess the severity of the veteran's service-connected 
disabilities.

Subsequent to the Board's remand, the veteran was afforded 
additional VA examinations in September 1997 and August 1998.  
Subjective complaints during the September 1997 include an 
inability to fully straighten the right elbow.  Upon physical 
examination, the lateral epicondyle of the right elbow was 
minimally sensitive.  Forearm rotation revealed normal 
supination, but pronation was possible to 50 degrees only.  
X-rays of the right elbow were unremarkable.  The diagnosis 
was recurrent tennis elbow, right, mild.

Physical examination in August 1998 revealed normal flexion 
and extension of the right elbow.  The epicondyles of the 
right elbow were not sensitive during the examination.  
Forearm rotation revealed supination to be diminished by 
approximately 10 degrees.  Pronation was possible to 50 
degrees only.  X-rays of the right elbow where within normal 
limits.  

Currently, the veteran contends that his service-connected 
right (major) elbow disability has been more disabling since 
the date of the grant of service connection than has been 
represented by the 10 percent rating.  

The veteran has been rated under Diagnostic Code 5024-5206.  
The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  Diagnostic Code 5024 
governs rating for tenosynovitis.  Diagnostic Code 5024 
provides that tenosynovitis will be rated on limitation of 
motion of affected parts, as degenerative arthritis.  38 
C.F.R. § 4.71a (1999).  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, and rated as a single disability under the Diagnostic 
Code for degenerative or hypertrophic arthritis.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a (1999).

Where the elbow joint is involved, Diagnostic Code 5206 
provides for a noncompensable evaluation if flexion of the 
forearm is limited to 110 degrees.  A 10 percent evaluation 
is assignable if flexion is limited to 100 degrees.  In order 
to warrant an evaluation of 20 percent, flexion must be 
limited to 90 degrees.  Diagnostic Code 5207 provides for a 
10 percent evaluation if extension is limited to 45 or 60 
degrees.  If extension is limited to 75 degrees, a 20 percent 
evaluation would be assigned.

Further, under Diagnostic Code 5208, a 20 percent evaluation 
is warranted if flexion is limited to 100 degrees and 
extension is limited to 45 degrees.  Supination and pronation 
of the forearm is evaluated pursuant to Diagnostic Code 5213.  
A 10 percent rating is warranted for limitation of supination 
to 30 degrees or less, and a 20 percent rating is warranted 
for limitation of pronation with motion lost beyond the 
middle of arc or beyond the last quarter of arc, with the 
hand not approaching full pronation.  See 38 C.F.R. § 4.71 
(Plate I), 4.71a (1999).

In this case, the medical evidence shows that the veteran has 
normal flexion and extension of the right elbow.  However, 
forearm rotation revealed supination to be diminished by 10 
degrees, and pronation was only possible to 50 degrees.  
Under Diagnostic Code 5213 (impairment of supination and 
pronation), the veteran is entitled to a 20 percent rating 
due to limitation of pronation.  Specifically, the medical 
evidence shows that motion is lost beyond the last quarter of 
the arc, the hand does not approach full pronation.  
Alternatively, the medical evidence does not indicate that 
the veteran's pronation is limited by loss of motion beyond 
the middle of the arc.  

In addition, the evidence does not show that the veteran is 
entitled to a rating in excess of 20 percent under Diagnostic 
Codes 5205, 5206 and/or 5207.  The objective medical evidence 
does not indicate that the veteran's right elbow is 
ankylosed.  Moreover, the medical evidence indicates that the 
veteran's flexion and extension of the right elbow are within 
normal limits.  Finally, x-rays of the veteran's right elbow 
were unremarkable.

As such, the veteran is entitled to a 20 percent rating, but 
not more, for tendonitis of the right elbow secondary to 
service-connected residuals of a right elbow injury.  The 20 
percent rating takes into account the pain, and limitation of 
function in the right upper extremity.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  The Board has also considered 
these factors in determining whether he is entitled to a 
higher rating, in excess of 20 percent, for this disability.  
However, the evidence does not show that these factors would 
warrant a higher evaluation.

In light of the medical evidence and the veteran's 
contentions indicating that he has suffered from the same 
symptoms since service, the Board finds that the level of 
severity of the veteran's service-connected disability has 
been 20 percent disabling since the effective date of service 
connection.  As such, the 20 percent disability rating should 
be assigned effective from the same effective date as that in 
effect for service connection.  A rating in excess of 20 
percent is not warranted for the reasons and bases previously 
set forth as there is no additional evidence for review.  

Accordingly, a schedular rating of 20 percent connection for 
the veteran's service-connected tendonitis of the right elbow 
but not more, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.7, 4.40, 4.45, 4.59, and 4.71a, Codes 5024-
5206, 5207, 5208, 5213 (1999).  


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a right wrist injury is denied.

A schedular rating of 20 percent but not more, is warranted 
for the veteran's service-connected right elbow tendonitis, 
subject to the controlling laws and regulations governing 
monetary disbursements.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

